DETAILED ACTION
	In Election filed on 12/17/2020 Claims 1- 20 are pending. Claims 4- 15 and 17- 20 are withdrawn based on restriction requirement. Claims 1- 3 and 16 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 4- 15 and 17- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.
Applicant’s election without traverse of Claims 1- 3 and 16 in the reply filed on 12/17/2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
16 is objected to because of the following informalities:  the term “two-phase cleaning source” should read “two phase cleaning material source”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8747934 (“Meskendahl”) in view of US 2004/0007255 A1 (“Labib”).
	Regarding claim 1, Meskendahl teaches a mold drum comprising:
	A multitude of product cavities (21) in a multitude of rows (Fig. 4), each of the cavities (21) having a porous bottom and/or porous sidewall (Fig. 4b and Col. 4 lines 7- 39), the cavities (21) in one of the rows being connected with passage (24) (Fig. 4a), the passage (24) extending parallel to a center-axis of the mold drum from one front end (Fig. 4a and Col. 4 lines 16- 27),
Fig. 5 and Col. 5 lines 7- 40 teaches distributor 51 and pump 57 for circulating the cleaning liquid through the drum passages 24).
	Meskendahl does not explicitly teach a two phase cleaning material.
	Labib teaches a two phase cleaning material ([0003, 0014- 0015] and Claims 1, 9).
	It would have bene obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Meskendahl to incorporate the two phase cleaning material as taught in Labib motivated by more effectively achieving fragmentation and detachment in passageways (Labib - [0003, 0009- 0012, 0014]).
	
	Regarding claim 3, Meskendahl does not explicitly teach the two phase cleaning material source is a fluid/gas and/or fluid/effervescent-agent-mixture.
Labib teaches the two phase cleaning material source is a fluid/gas and/or fluid/effervescent-agent-mixture ([0003, 0014- 0015] and Claims 1, 9).
It would have bene obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Meskendahl to incorporate the two phase cleaning material as taught in Labib motivated by reasons set forth in claim 1.

	Regarding claim 16, Meskendahl does not explicitly teach the two phase cleaning source material comprises a liquid and a gas.
Labib teaches the two phase cleaning source material comprises a liquid and a gas ([0003, 0014- 0015] and Claims 1, 9).
It would have bene obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Meskendahl to incorporate the two phase cleaning material as taught in Labib motivated by reasons set forth in claim 1.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8747934 (“Meskendahl”) and US 2004/0007255 A1 (“Labib”), as applied to claim 1, further in view of USP 8371836 (“Van Der Eerden”)
Regarding claim 2, Meskendahl does not explicitly teach the cavities are at least partially made from a plastic material.
Van Der Eerden teaches the cavities are at least partially made from a plastic material (Fig. 14, Claim 1, and Col. 10 lines 36- 38, lines 61- Col. 11 line 13 teach a porous boundary layer of a mold cavity being formed of plastic).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the metallic cavity of Meskendahl (see Col. 4 lines 28- 39) with the plastic cavity as taught in Van Der Eerden because this is a simple substitution of equivalent elements yielding predictable results. Both references teach food molding drums having cavities with a porous material for expelling the molded food product or for suctioning the food product (Meskendahl – Col. 4 lines 16- 39; Van Der Eerden – Col. 10 lines 36- Col. 11 line 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744